DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendments filed with the written response received on December 02, 2021 have been considered and an action on the merits follows.  As directed by the amendment, claims 1 and 8 have been amended; claims 7, 9-12, 14-15, and 19 are canceled; claims 21-28 have been added, and claims 17-18 and 20 have been withdrawn. Accordingly, claims 1-6, 8, 13, 16-18, and 20-28 are pending in this application with an action on the merits to follow regarding claims 1-6, 8, 13, 16, and 21-28.
Because of the applicant's amendment, the following in the office action filed July 21, 2021, are hereby withdrawn: 
Previous Objections to the Drawings
35 USC 112(b) Rejections of Claims 9, 10, 14, and 15
Specification
	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 C.F.R. § 1.75 (d)(1) and M.P.E.P § 608.01 (1). 
Correction of the following is required: The term “monolithic” as per claim 26, should be properly included in the specification.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a shoe” of Claim 21 and “a digital scan of the foot” of Claim 28 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1 (and claims 2-6, 8, 13, 16, and 21-28 at least for depending from a rejected claim), 21 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, is indefinite as it recites “the orthotic portion includes a rigid orthotic, the rigid orthotic being: (a) configured to control function of the foot; and (b) at least one of a cast, mold, or orthotic having an uneven surface matching with and complimentary to an uneven surface of the foot, or combination thereof of the foot”. It is unclear if the rigid orthotic includes both a rigid orthotic and another orthotic, or if the rigid orthotic is a cast, mold, or orthotic alone. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “the orthotic portion includes a rigid orthotic, the rigid orthotic being: (a) configured to control function of the foot; and (b) comprised of at least one of a cast, mold, or layer having an uneven surface matching with and complimentary to an uneven surface of the foot, or combination thereof of the foot”.
Claim 21, the Applicant has disclosed in independent claim 1 that the sock orthotic comprises a sock portion and an orthotic portion. Therefore the scope of the claim only encompasses the “sock orthotic.” Applicant has now introduced a structure outside of the scope of the sock orthotic, specifically “a shoe” such that it is unclear if a shoe is now required by the claim or is merely a statement of intended use. The shoe is 
Claim 28 is indefinite in that it claims both an apparatus (the sock orthotic comprising a rigid orthotic, lines 1-3) and the method steps of making the apparatus (method of making the surface of the rigid orthotic via digital scan of the foot, lines 4-5).  As two different statutory categories are claimed, it creates confusion as to when direct infringement occurs.  See MPEP 2173.05(p).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1 (and claims 2-6, 8, 13, 16, and 21-28 at least for depending from a rejected claim), 21, and 28 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Regarding independent Claim 1, Applicant appears to have positively recited and claimed a human body part because “of the foot” is within a product claim.  Examiner respectfully suggests amending to add functional language such as "adapted to/for” or “configured to/for” preceding any reference to a human or human body part.  For example, Applicant could recite, "and (b) at least one of a cast, mold, or orthotic having an uneven surface configured to match with and be complimentary to an uneven surface of the foot, or combination thereof of the foot.”
Regarding Claim 21, Applicant appears to have positively recited and claimed a human body part because “the foot” is within a product claim.  Examiner respectfully suggests amending to add functional language such as "adapted to/for” or “configured to/for” preceding any reference to a human or human body part.  For example, Applicant could recite, "when in use the foot has a size that corresponds to a shoe size of a shoe; and the rigid orthotic is configured to fit, when worn on .”
Regarding Claim 28, Applicant appears to have positively recited and claimed a human body part because “the foot” is within a product claim.  Examiner respectfully suggests amending to add functional language such as "adapted to/for” or “configured to/for” preceding any reference to a human or human body part.  For example, Applicant could recite, " the rigid orthotic has the uneven surface configured to match with and be complimentary to the uneven surface of the foot; the surface configured to match with and be complimentary to the uneven surface of the foot that is derived from a digital scan of the foot.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Connaghan US 20090300823.
Regarding Independent Claim 1, Connaghan discloses a sock orthotic (Abstract), comprising: a sock portion (Abstract) configured to surround and engage at least a portion of a foot (¶Abstract); and an orthotic portion (Fig 5, #10) configured to be situated substantially adjacent to a plantar aspect of the foot (¶0028); wherein: the orthotic portion is affixed to and is integral to the sock portion (Fig. 5 shows the orthotic #10 inside of a pocket #36 of the sock, therefore it is affixed [as in “added on”] to and integral with the sock); the orthotic portion includes a rigid orthotic (¶0022), the rigid orthotic being: (a) configured to control function of the foot (¶0022); and (b) comprised of at least one of a cast, mold, or 
Examiner notes that italicized limitations in the Prior Art rejections are functional and do not positively recite a structural limitation, but instead require the ability of the structure to perform and/or function. As the Prior Art of Connaghan discloses the 
Regarding Claim 2, Connaghan discloses the sock orthotic of claim 1, wherein the sock portion defines a lower opening (Fig. 5, #38A shows a lower opening for the orthotic #10 to be inserted) and an upper opening (Fig. 5 shows an upper opening of the sock where a foot would don the sock through) relative to the plantar aspect (Fig. 5 shows the openings with respect to the plantar aspect of the sock as being farthest away from the plantar aspect of the sock [upper] and nearest to the plantar aspect of the sock [lower]).
Regarding Claim 3, Connaghan discloses the sock orthotic of claim 2, wherein the orthotic portion is affixed to the sock portion at a perimeter of the lower opening defined by the sock portion (Figs. 4 & 5 show the opening #38A which is covered by the orthotic #10 as the orthotic #10 is inside of pocket #36, therefore the orthotic is affixed to the sock portion at a perimeter of the lower opening)
Regarding Claim 4, Connaghan discloses the sock orthotic of claim 1, wherein the sock portion defines an upper opening relative to the plantar aspect (Fig. 5 shows an upper opening of the sock where a foot would don the sock through) and comprises a lower portion configured to engage the plantar aspect of the foot (Fig. 5, #32).
Regarding Claim 5, Connaghan discloses the sock orthotic of claim 1, wherein the orthotic portion is affixed to the sock portion at a plane defined by the lower portion of the sock portion (Fig. 5 shows the orthotic #10 on a horizontal plane with the lower sock portion #32) and an upper surface of the orthotic portion (Fig. 5; ¶0028).
Regarding Claim 6, Connaghan discloses the sock orthotic of claim 1, wherein the orthotic portion is affixed to the sock portion via one or more of thread, adhesive, welds or a fastener (¶0027 discloses that the pocket #36 created by layers #32 and #34 being sewn together at a periphery #46, thereby securing the orthotic #10 in place with the sock).
Regarding Claim 8, Connaghan discloses the sock orthotic of claim 1, wherein the orthotic portion is one of a half (heel cup), ¾, or full length (Fig. 5 shows the orthotic is full length).
Regarding Claim 21, Connaghan discloses the sock orthotic of claim 1, wherein: when in use the foot has a size that corresponds to a shoe size of a shoe (¶0022); and the rigid orthotic is configured to fit, when worn on .   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 and 22-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Connaghan as applied to Claim 1 above, and further in view Robeson US 4784123.
Regarding Claim 13, Connaghan discloses the sock orthotic of claim 1, but does not expressly disclose that the sock orthotic specifically comprising an odor absorbing material or an antimicrobial material.
Robeson teaches orthotic splint materials comprising antimicrobial materials (Robeson, Col. 3, l. 4-10)
Both Connaghan and Robeson teach analogous inventions in the art of foot orthoses. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Connaghan with the teachings of Robeson such that the sock pads would have an antimicrobial material to prevent the growth of undesirable microbes in the orthosis.
Regarding Claim 22, Connaghan discloses the sock orthotic of claim 1, but does not disclose wherein the rigid orthotic includes a thermoplastic elastomer.
Robeson teaches orthotic splint materials for an orthotic made of a thermoplastic elastomer (Robeson, Abstract, Col. 1, l. 21-25)
Both Connaghan and Robeson teach analogous inventions in the art of foot orthoses. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Connaghan with the teachings of Robeson such that the orthotic would be made of a thermoplastic elastomer because thermoplastic elastomers “exhibit excellent elasticity, do not easily fingerprint, retain adhesion and have a high toughness and flexural fatigue.” (Robeson, Col. 1, l. 11-15)
Regarding Claim 23, the modified sock orthotic of Connaghan discloses the sock orthotic of claim 22, but does not expressly disclose wherein the rigid orthotic includes layers of the thermoplastic elastomer.

Both Connaghan and Robeson teach analogous inventions in the art of foot orthoses. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Connaghan with the teachings of Robeson such that the orthotic would be made of layers of thermoplastic elastomer so that the orthotic could be made more quickly, since it is easier to cure thinner layers of material than it is one thick layer.
Regarding Claim 24, the modified sock orthotic of Connaghan discloses the sock orthotic of claim 22 comprising: a first fabric layer (Fig. 5, #32) configured to be in contact with a first surface of the rigid orthotic when the sock orthotic is worn on the foot (Fig. 5, shows a side view of the orthotic #10 which has a top surface, unnumbered); a second fabric layer (Fig. 5, #34) configured to be in contact with a second surface of the rigid orthotic when the sock orthotic is worn on the foot (Fig. 5, shows a side view of the orthotic #10 which has a bottom surface, unnumbered); 4wherein: the first and second surfaces of the rigid orthotic oppose one another (Fig. 5 shows the orthotic with a top surface facing upward and a bottom surface facing downwards; these two surfaces oppose one another); the first surface of the rigid orthotic is configured to be between the first fabric layer and the second surface of the rigid orthotic when the sock orthotic is worn on the foot (Fig. 5 shows the orthotic #10 in the pocket #36 with the first fabric layer #32 over the first surface of the orthotic and the second fabric layer #34 below the bottom surface of the orthotic); the second surface of the rigid orthotic is configured to be between the second fabric layer and the first surface of the rigid orthotic when the sock orthotic is worn on the foot (Fig. 5 shows the orthotic #10 in the pocket #36 with the first fabric layer #32 over the first surface of the orthotic and the second fabric layer #34 below the bottom surface of the orthotic).  
Regarding Claim 25, the modified sock orthotic of Connaghan discloses the sock orthotic of claim 24, wherein the first fabric layer is configured to be between the foot and the rigid orthotic when the sock orthotic is worn on the foot (Fig. 5; ¶0024).  
Regarding Claim 26, the modified sock orthotic of Connaghan discloses the sock orthotic of claim 25, wherein: the sock orthotic includes an upper portion (Fig. 2, #18) configured to be adjacent a portion of the lower leg when the sock orthotic is worn on the foot (¶0024); the upper portion is monolithic (as in “vertical”) with the second fabric layer (Fig. 5); the upper portion and the second fabric layer collectively form a complete sock (Fig. 2); the first fabric layer is appended to the complete sock to form a pocket to receive the rigid orthotic (Fig. 5 shows pocket #36; ¶0024).  
Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Connaghan as applied to Claim 1 above, and further in view Neuner US 20050223604.
Regarding Claim 16, Connaghan discloses the sock orthotic of claim 1, but does not expressly disclose that the orthotic portion is formed from carbon reinforced elastomer.
Neuner teaches a foot orthotic wherein the orthotic portion is formed from carbon reinforced elastomer (Neuner ¶0018; also see Claim 5 and Claim 11).
Both Connaghan and Neuner teach analogous inventions in the art of foot orthoses. Therefore it would have been obvious to one of ordinary skill in the art prior to .
Claim 27-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Connaghan and Robeson as applied to Claims 1, 22, 24 and 25 above, and further in view Piontkowski US 20140090273.
Regarding Claim 27, the modified sock orthotic of Connaghan discloses the sock orthotic of claim 25, but does not expressly disclose wherein the rigid orthotic has regions of different hardness.
Piontkowski teaches a sock orthotic that has regions of different hardness (¶0077-0078).
Connaghan (as modified by Robeson) and Neuner teach analogous inventions in the art of foot orthoses. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Connaghan with the teachings of Piontkowski such that the orthotic would have different regions of hardness to allow parts of the orthotic to support the foot (the harder areas such as the arch) while other parts of the orthotic comfort the foot (the softer areas such as the ball of the foot).
Regarding Claim 28, the modified sock orthotic of Connaghan discloses the sock orthotic of claim 27, wherein: the rigid orthotic has the uneven surface matching with and complimentary to the uneven surface of the foot (¶0022); the surface matching with and complimentary to the uneven surface of the foot (¶0022) is derived from a digital scan of the foot (It is noted that “the surface matching with and complimentary to .	
Response to Arguments
Applicant’s arguments, filed December 02, 2021, with respect to the 35 USC 102 of Claims 1-8, 10, and 12 and the 35 USC 103 of Claims 9, 11, 13-15, and 16 have been considered but are moot because the arguments do not apply to the current grounds of rejection.  In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied. Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Grimes US 20160338868 A1 teaches a sock orthotic
Williams US 9968138 B1 teaches a foot support device
Spicuzza US 20130145521 A1 teaches an sock with insole
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                                         
/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732